MEMORANDUM DECISION
                                                                       FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                             May 20 2016, 10:37 am

regarded as precedent or cited before any                              CLERK
                                                                   Indiana Supreme Court
court except for the purpose of establishing                          Court of Appeals
                                                                        and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Matthew D. Anglemeyer                                   Gregory F. Zoeller
Marion County Public Defender                           Attorney General of Indiana
Indianapolis, Indiana
                                                        Chandra K. Hein
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Larisha Lee,                                            May 20, 2016
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A02-1509-CR-1335
        v.                                              Appeal from Marion Superior
                                                        Court
State of Indiana,                                       The Honorable William J. Nelson
Appellee-Plaintiff                                      Trial Court Cause No.
                                                        49G18-1407-F6-36667



Mathias, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1509-CR-1335 | May 20, 2016        Page 1 of 8
[1]   Larisha Lee (“Larisha”)1 was convicted in Marion Superior Court for Level 6

      Felony operating a motor vehicle while driving privileges are suspended.

      Larisha appeals and argues that her conviction is not supported by sufficient

      evidence and that the State did not establish the corpus delicti.


[2]   We affirm.

                                           Facts and Procedural History


[3]   On July 23, 2014, the Indiana State Police received a call that an Acura had

      broken down on the I-465 exit ramp onto Crawfordsville Road and that the

      driver had requested help. Tr. p. 6. At the caller’s request, Trooper Jordan Hall

      (“Trooper Hall”) was dispatched to transport the driver off of the interstate. Id.

      At trial, Larisha admitted that she was the caller. Id. at 38.


[4]   Trooper Hall arrived at the scene at 11:37 p.m., and he saw Larisha standing

      outside of the vehicle. Id. at 6-8. Larisha was the only person near the car, and

      the ignition was off. Id. at 8, 15. Larisha informed Trooper Hall that she was

      driving the car when it had broken down and that she did not know what was

      wrong with it. Id. at 8-9, 19. Trooper Hall did not attempt to start the car. Id. at

      15.


[5]   Larisha did not indicate that anyone was with her or that anyone was coming

      to help her, so Trooper Hall offered Larisha a ride to the gas station down the




      1
          The trial transcript sometimes refers to Larisha as “Lakisha.”

      Court of Appeals of Indiana | Memorandum Decision 49A02-1509-CR-1335 | May 20, 2016   Page 2 of 8
      street. Id. at 8, 13. Before they left, Trooper Hall asked for her identification

      because she would be riding in the front seat. Id. Larisha replied that she did not

      have identification but that her name was Tameko Lee (“Tameko”).2 Id.


[6]   Trooper Hall ran a search for “Tameko Lee” through the Indiana BMV, NCIC,

      and IDACS. Id. at 9. He found a photo of Tameko, which did not match the

      woman standing in front of him. Id. at 9-10. He asked her to verify her social

      security number, and she correctly provided Tameko’s social security number.

      Id. at 10.


[7]   Trooper Hall then noticed that the vehicle’s license plate was expired, so he ran

      the license plate number through the system. Id. Larisha was the vehicle’s

      registered owner. Id. at 10. Further, the search result yielded a picture of

      Larisha, despite the fact that she was claiming to be Tameko.3 Id. at 10. The

      search also revealed that Larisha was a Habitual Traffic Violator (“HTV”).

[8]   Shortly after making these discoveries, Trooper Hall arrested Larisha and

      placed her in handcuffs. Id. at 11-13. Larisha’s car was then towed from the

      scene. Id. at 19.




      2
          Tameko is Larisha’s sister. Id. at 23.
      3
        Trooper Hall also recovered cards in Larisha’s purse with the name “Larisha Lee” on them. He testified at
      trial that they were not official government identification cards, but he could not remember the exact type of
      card. Id. at 11-12.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1509-CR-1335 | May 20, 2016                 Page 3 of 8
[9]    Larisha was charged with Level 6 felony operating a motor vehicle while

       driving privileges are suspended on July 24, 2014. She was convicted as charged

       at a bench trial held on August 18, 2015, and sentenced to 545 days with four

       days of credit time, with the remainder of her sentence suspended to probation.

       Additionally, Larisha’s driving privileges were suspended for life.


[10]   Larisha now appeals, claiming that the State produced insufficient evidence to

       support her conviction and that the State did not establish the corpus delicti for

       the crime. Specifically, Larisha argues that the State presented insufficient

       evidence that she “operated” the vehicle and that the State did not establish the

       corpus delicti of such operation beyond Larisha’s admission that she was the

       driver.

                                             Standard of Review


[11]   When a party challenges the sufficiency of the evidence, we neither reweigh the

       evidence nor judge the credibility of witnesses. Chappell v. State, 966 N.E.2d
124, 129 (Ind. Ct. App. 2012) (citing McHenry v. State, 820 N.E.2d 124, 126

       (Ind. 2005)), trans denied. Rather, we recognize the exclusive province of the

       trier of fact to weigh any conflicting evidence and we consider only the

       probative evidence supporting the conviction and the reasonable inferences to

       be drawn therefrom. Id. If there is substantial evidence of probative value from

       which a reasonable trier of fact could have drawn the conclusion that the

       defendant was guilty of the crime charged beyond a reasonable doubt, then the




       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-CR-1335 | May 20, 2016   Page 4 of 8
       judgment will not be disturbed. Baumgartner v. State, 891 N.E.2d 1131, 1137

       (Ind. Ct. App. 2008).

                                               Discussion and Decision


[12]   To convict Larisha of operating a motor vehicle while driving privileges are

       suspended, the State was required to prove that she “operat[ed] a motor

       vehicle” while knowing that her driver’s license was suspended. Ind. Code § 19-

       30-10-16(a). The appellant only challenges whether the State proved that

       Larisha “operated” the vehicle.4

                                              Sufficiency of the Evidence


[13]   The Indiana Code defines “operate” as “to navigate or otherwise be in actual

       physical control of a vehicle.” Ind. Code § 9-13-2-117.5(a); West v. State, 2
N.E.3d 872, 875 (Ind. Ct. App. 2014). In determining whether an individual

       “operated” a vehicle, the court considers a nonexclusive list of factors: (1) the

       location of the vehicle when discovered; (2) whether the vehicle was moving

       when discovered; (3) whether the defendant was observed operating the vehicle

       before discovered; and (4) the position of the automatic transmission. Id. at 251-

       52. The court should also consider “any evidence that leads to a reasonable

       inference” of operation. Id.




       4
           Larisha stipulated at trial that she knew she was a HTV. Id. at 38; Appellant’s Br. p. 14.


       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-CR-1335 | May 20, 2016              Page 5 of 8
[14]   In support of her argument, Larisha relies on Johnson v. State. 518 N.E.2d 1127

       (Ind. Ct. App. 1988). In Johnson, a police officer investigated a vehicle parked

       on the side of the road. Id. at 1127. Johnson was in the driver’s seat and

       demonstrated that he could not start the car. Id. He claimed that he had not

       been driving the car and was just waiting for a tow, and two witnesses

       corroborated his story at trial. Id. Importantly, the vehicle was inoperable. The

       court reversed Johnson’s conviction for operating a motor vehicle while

       suspended, holding that the State produced insufficient evidence that Johnson

       “operated” the vehicle. Id.


[15]   Larisha agues the State failed to present evidence that the vehicle was operable.

       Further, the ignition was off when Trooper Hall arrived at the scene, and

       Trooper Hall never saw Larisha driving.

[16]   However, Larisha admitted twice that she was the driver—when she called for

       assistance and when she told Trooper Hall what happened. Even beyond her

       admission, the State presented additional evidence that Larisha was driving the

       vehicle. The car was registered to Larisha, the car was located on an I-465 exit

       ramp, Larisha was the only one near the car, and Larisha never indicated that

       anyone else was with her or coming to help her. Larisha’s arguments are simply

       a request to reweigh the evidence, which is outside this court’s province. See

       Chappell, 966 N.E.2d at 129.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-CR-1335 | May 20, 2016   Page 6 of 8
                                                 Corpus Delicti


[17]   Larisha argues that the State did not present independent evidence to establish

       the corpus delicti, i.e., evidence that Larisha operated the vehicle independent of

       her confession.

[18]   “Proof of the corpus delicti means proof that the specific crime charged has

       actually been committed by someone.” Cherry v. State, 971 N.E.2d 726, 730

       (Ind. Ct. App. 2012) (quoting Weida v. State, 693 N.E.2d 598, 600 (Ind. Ct.

       App. 1998)).


               For a confession to be admitted into evidence, the State must
               establish the corpus delicti. The purpose for requiring proof of the
               corpus delicti is to prevent the admission of a defendant's
               confession to a crime that never occurred. The State is not
               required to prove the corpus delicti beyond a reasonable doubt,
               but must present independent evidence from which an inference
               may be drawn that a crime was committed. The corpus delicti
               need not be established prior to admission of the confession so
               long as the totality of independent evidence presented at trial
               establishes it. The corpus delicti may be established by
               circumstantial evidence.


       Id. at 730-31 (quoting Weida, 693 N.E.2d at 600) (internal citations omitted).


[19]   To support her argument, Larisha offers her testimony and Tameko’s

       testimony. At trial, Larisha claimed that that her sister, Tameko, was driving

       her home from work when the car broke down. Larisha contends that Tameko

       had walked to the gas station to get help before Trooper Hall arrived. Larisha

       did not mention that Tameko was getting help because Trooper Hall “never

       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-CR-1335 | May 20, 2016   Page 7 of 8
       asked [her] that” and they “never got to that part.” Tr. p. 42. Finally, Larisha

       gave Tameko’s name to Trooper Hall for towing purposes. Id. at 41.


[20]   The State, however, presented independent evidence from which a reasonable

       inference can be drawn that Larisha was operating the vehicle. The car was

       registered to Larisha; the car was located on an I-465 exit ramp; Larisha was

       the only one near the car; and Larisha never indicated that anyone else was

       with her or coming to help her. These facts are certainly sufficient to establish

       the corpus delicti. When considered in conjunction with her confession, the

       evidence is sufficient to establish beyond a reasonable doubt that she operated

       the vehicle.

                                                  Conclusion


[21]   For these reasons, we conclude that the evidence was sufficient to convict

       Larisha of operating a motor vehicle while driving privileges are suspended and

       that the State established the corpus delicti.


[22]   Affirmed.


       Vaidik, C.J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-CR-1335 | May 20, 2016   Page 8 of 8